Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2008 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to ERE Management, Inc. (Exact name of registrant as specified in charter) Nevada 333-147250 98-0540833 (State or other jurisdiction (Commission File (IRS Employer of incorporation) Number) Identification No.) Southern Eastern Avenue, Suite 200 Las Vegas, Nevada, 89123 (Address of principal executive offices) 990-8402 (Registrants Telephone Number, including Area Code) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of June 5 , 2008, 2,440,000 shares of the issuers common stock, $0.001 par value, were outstanding. Transitional Small Business Disclosure Format (Check one): Yes o No x 2 INDEX PART I  FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) F-1 Item 2. Managements Discussion and Analysis or Plan of Operation 4 Item 3. Controls and Procedures 5 PART II  OTHER INFORMATION Item 1. Legal Proceedings 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Submission of Matters to a Vote of Security Holders 7 Item 5. Other Information 7 Item 6. Exhibits 8 3 PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ERE MANAGEMENT, INC. (A DEVELOPMENT STAGE COMPANY) INDEX TO FINANCIAL STATEMENTS
